Exhibit 10.3


THE L. B. FOSTER COMPANY
2018
EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN
The purpose of this document is to establish in writing the 2018 performance
goals and other terms applicable to the 2018 awards authorized under the L. B.
Foster Company Executive Annual Incentive Compensation Plan (“Plan”) for the
Fiscal Year (as defined below).
I.
DEFINITIONS

Capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Plan. The following terms shall be defined as follows:
1.1.“Company” shall mean L. B. Foster Company and those subsidiaries thereof in
which L. B. Foster Company owns 100% of the outstanding common stock.
1.2.“Operating Unit” shall mean the Company’s units or divisions which are
reported in the Company’s internal financial statements and approved by the
Committee as applicable to this Plan and set forth on an exhibit on file with
the Committee.
1.3.“Financial Performance Award” shall mean an award, as determined for each
Participant, equal to the amount calculated using the Payout Formula and subject
to the Committee’s right to exercise discretion with respect to the amount to be
paid with respect to any such award to any Participant.
1.4.“Base Compensation” shall mean base salary, rounded to the nearest whole
dollar, as in effect for a Participant on March 1, 2018. To the extent
applicable, Base Compensation for Participants who terminate during the Fiscal
Year shall include only such Base Compensation paid to such Participants during
the Fiscal Year for the period prior to such termination.
1.5.“Participant” shall mean all executive officers of the Company set forth on
Schedule 1.10.
1.6.“Participant’s Target Incentive” shall mean the product of the Base
Compensation of a Participant multiplied by the specific target percentage
established for a Participant by the Committee as described in Section 3.1
hereof.
1.7.“Payout Formula” with respect to a Financial Performance Award, shall be the
formula used to determine the cash award payout, if any, to each Participant,
which payout shall be equal to: (i) the “Participant’s Target Incentive”
multiplied by (ii) the applicable aggregate percentage specified for Financial
Performance Awards under Section 3.2, with the amount to be paid with respect
thereto to be calculated based upon the attainment of the objective financial
performance goals established by the Committee for Corporate and Operating Unit
Adjusted EBITDA, Corporate and





--------------------------------------------------------------------------------





Operating Unit Working Capital as a Percentage of Sales, and Corporate ROIC for
the Fiscal Year, and subject to the Committee’s right to exercise discretion
with respect to the amount to be paid with respect to any such award to any
Participant.
1.8.“Fiscal Year” means the 2018 calendar year (January 1, 2018 through December
31, 2018).
1.9.“Adjusted EBITDA” (Earnings before interest, taxes, depreciation, and
amortization) shall mean with respect to the Company or an Operating Unit, for
the Fiscal Year, determined in accordance with generally accepted accounting
principles, including the applicable LIFO charge or credit (a) income from
continuing operations; (b) plus income tax expense; (c) plus interest expense;
(d) minus interest income; (e) plus depreciation expense; and (f) plus
amortization expense. Adjusted EBITDA shall be calculated without regard to: (i)
the effect of changes in accounting principles, (ii) any on-going and/or
one-time costs and/or expenses attributable to an acquisition, including but not
limited to, those related to the negotiation, completion and/or integration of
an acquisition, incurred during the Fiscal Year, (iii) any costs related to the
purchase accounting step up in the basis of tangible or intangible assets not
classified as depreciation or amortization, (iv) any on-going and/or one-time
costs and/or expenses related to the unsuccessfully attempted acquisition of a
business during the Fiscal Year (exclusive of employee travel), (v) any on-going
and/or one-time costs and/or expenses (exclusive of employee travel) associated
with the sale or attempted sale of a business or investment in the Fiscal Year,
(vi) any significant or non-recurring items which are disclosed in management’s
discussion and analysis of financial condition and results of operations in the
Company’s Annual Report on Form 10-K for such period and which would have an
adverse effect on the pay-out amount of a Participant’s Financial Performance
Award, (vii) the costs of the Plan for domestic Operating Units, (viii) the
impact on any Operating Unit attributable to any administrative intercompany
charges related to transfer pricing compliance where the consolidated impact is
zero, (ix) the reported results of an acquisition (as well as results of
operations and financial position) completed in the Fiscal Year, (x) a
reclassification of an operating unit or investment to “Discontinued Operations”
or “Held for Sale”, if not sold during the Performance Period, and (xi) the gain
or loss on sale of a business or assets outside of the normal course of business
Notwithstanding the foregoing, in the event that a business or an investment is
sold during the 2018 Performance Period, such business’ target and adjusted
actual results shall be eliminated from all calculations.
1.10.“Working Capital as a Percentage of Sales” (“W/C as a % of Sales”) shall
mean with respect to the Company, or as applicable, for an Operating Unit, for
the Fiscal Year, the average monthly balances of Inventory and Accounts
Receivable less the average monthly balances of Accounts Payable and Deferred
Revenue divided by annual net sales, provided however that all the above items,
shall be determined without regard to: (i) any on-going and/or one-time costs
and/or expenses relating to acquisitions transacted during the Fiscal Year, (ii)
a reclassification of an operating unit or investment to “Discontinued
Operations” or “Held for Sale”, if not sold during the


2



--------------------------------------------------------------------------------





Performance Period, (iii) the impact on any Operating Unit attributable to any
administrative intercompany charges related to transfer pricing compliance where
the consolidated impact is zero, and (iv) the reported results (as well as
results of operations and financial position) of an acquisition completed in the
Fiscal Year.. Notwithstanding the foregoing, in the event that a business or an
investment is sold during the Fiscal Year, such business’ target and adjusted
actual results shall be eliminated from all calculations.
1.11.“Return on Invested Capital” (“ROIC”) shall mean, with respect to the
Company for the Fiscal Year: (a) pre-tax earnings from continuing operations
before interest income and interest expense and amortization charges, divided by
(b) an average of month end total assets less the sum of cash, marketable
securities and non-interest bearing current liabilities, determined in
accordance with generally accepted accounting principles. ROIC shall be
expressed as a percentage and shall be determined without regard to: (i) the
effect of changes in accounting principles, (ii) any on-going and/or one-time
costs and/or expenses attributable to an acquisition, including but not limited
to, those related to the negotiation, completion and/or integration of an
acquisition, incurred during the Fiscal Year, (iii) any costs related to
purchase accounting step up in the basis of tangible or intangible assets not
classified as amortization, (iv) the impact of all assets and liabilities
purchased or incurred as a result of an acquisition, (v) any on-going and/or
one-time costs and/or expenses (exclusive of employee travel) related to the
unsuccessfully attempted acquisition of a business during the Fiscal Year, (vi)
any on-going and/or one-time costs and/or expenses associated with the
successful or unsuccessful sale of a business or investment (exclusive of
employee travel), (vii) any significant or non-recurring items which are
disclosed in management’s discussion and analysis of financial condition and
results of operations in the Company’s Annual Report on Form 10-K for such
period and which would have an adverse effect on the pay-out amount of a
Participant’s Financial Performance Award, (viii) the reported results (as well
as the results of operations and financial position) of an acquisition completed
in the Fiscal Year, (ix) a reclassification of an operating unit or an
investment to “Discontinued Operations” or “Held for Sale”, if not sold during
the Performance Period and (x) the gain or loss on sale of a business or the
sale of assets outside of the ordinary course of business. Notwithstanding the
foregoing, in the event that a business or an investment is sold during the
Fiscal Year, such business’ target and adjusted actual results shall be
eliminated from all calculations. The ROIC calculation shall be rounded to the
nearest tenth of a percent.
1.12.“Target Working Capital as a Percent of Sales (Corporate and Operating
Unit), Target Adjusted EBITDA (Corporate and Operating Unit), and Target ROIC”
shall mean the respective targets approved by the Committee as applicable to
this Plan and set forth on an exhibit on file with the Committee.


3



--------------------------------------------------------------------------------





II.
ELIGIBILITY CONDITIONS

a.Subject to the terms and conditions set forth herein and in the Plan and
unless the Committee determines otherwise, in its sole discretion, a
Participant’s right, if any, to receive payment of their respective Awards shall
be contingent upon satisfaction of each of the following requirements:
b.A Participant executes a Confidentiality, Intellectual Property and
Non-Compete Agreement in a form satisfactory to the Committee and deliver the
executed agreement to the Company’s Vice President, Human Resources and
Administration on or before October 1 of the applicable Fiscal Year, provided,
however, that if Participant previously executed a Confidentiality, Intellectual
Property and Non-Compete Agreement in a form satisfactory to the Committee, the
Participant need not execute and deliver another Confidentiality, Intellectual
Property and Non-Compete Agreement.
i.    Participant’s Target Percentage award is specifically established by the
Committee as set forth in Section 3.1. In the event a Participant changes from
one position to another position or is promoted into one of the positions
approved by the Committee as described in Section 3.1 during the Fiscal Year
performance period, the Target Percentage for such Participant shall be
pro-rated between the Target Percentages of each position held during the Fiscal
Year based on which position was held on the first day of each month in the
Fiscal Year performance period and may be allocated among different Operating
Units as determined by the Committee. Any newly hired Participant shall have a
specific Target Percentage established by the Committee, provided their
employment began in such position by October 1 of the Fiscal Year performance
period.
ii.    Company determines that Participant’s performance is and has been
satisfactory.
iii.    The Committee confirms that awards will be paid and the amount of such
awards, and
iv.    Participant is actively employed on the date the award is paid (with the
only exception to this “active employment” requirement being a Board-approved
retirement from the Company in which case the Committee may provide a pro-rata
payment based on the Participant’s active employment before the Board-approved
retirement).
In no event is a Participant entitled to any pro-rata payment under the terms of
this Plan (although the Committee has discretion in the event of a
Board-approved retirement).


4



--------------------------------------------------------------------------------





III.
METHOD FOR CALCULATING AWARDS

3.1.Target Percentages. Each Participant shall have a Target Percentage based
upon the position held by such Participant as approved by the Committee on
February 21, 2018 and set forth on an exhibit on file with the Committee.
Other employees selected by the Committee may also be made Participants in the
Plan on such terms as may be approved by the Committee and consistent with the
terms of the Plan.


3.2.Target Amount. The target amount of a Participant’s Financial Performance
Award, if any, shall be determined and preliminarily allocated based on the
percentages specified in the table below:
 
Metric
CEO, Sr VP & CFO;
; VP-Human
Resources & Admin; VP & General Counsel; and Controller and CAO
VP’s and
SVP Responsible for Operating Unit(s)
 
Corporate ROIC
15%
--
Financial
Performance
Awards
Operating Unit Adjusted EBITDA
--
50%
 
Working Capital as a % of Sales
15%
20%
 
Corporate Adjusted EBITDA
70%
30%



3.3.Financial Performance Award Multiplier. Subject to the terms and conditions
set forth herein and in the Plan, the amount of a Financial Performance Award
shall be calculated and adjusted upward or downward based on the actual level of
attainment of Target W/C as a % of Sales (Corporate and Operating Unit), Target
Adjusted EBITDA (Corporate and Operating Unit) and/or Target ROIC (as allocated
under Section 3.2) utilizing the percentage multiplier as set forth in the
following tables:
a.
Adjusted EBITDA Multiplier (Corporate/Operating Unit)



5



--------------------------------------------------------------------------------





% of Target Adjusted EBITDA
Corporate or Operating Unit Multiplier
170% and over
200%
160%
185%
150%
175%
140%
160%
130%
145%
120%
130%
110%
115%
100%
100%
90%
84%
80%
68%
70%
52%
60%
36%
50%
20%
Less than 50%
0%



b.
ROIC Multiplier

% of Target ROIC
ROIC Multiplier
127.5% and over
200%
123.0%
167%
112.8%
133%
100.0%
100%
93.7%
73%
87.8%
47%
80.0%
20%
Less than 80.0%
0.0%































6



--------------------------------------------------------------------------------





c.
W/C as a % of Sales Multiplier

% of Target Average W/C as a % of Sales
Corporate or Operating Unit Multiplier
86.0% and under
200%
88.7%
175%
91.3%
150%
94.3%
130%
97.4%
115%
100.0%
100%
102.9%
80%
106.5%
60%
110.0%
40%
113.9%
30%
118.0%
20%
121.5%
10%
Greater than 121.5%
0%



The calculation of the percent of target achieved in the above tables shall be
adjusted proportionately to reflect whole percentages achieved between the
levels in the table. For example, if Corporate achieved 73% of Target Adjusted
EBITDA, the percent of target achieved would be 57%; if Corporate achieved 137%
of Target Adjusted EBITDA, the percent of target achieved would be 156%.
IV.
RECOUPMENT

In the event the Company is required to prepare an accounting restatement
applicable to any financial reporting period covering a period within the Fiscal
Year due to the material noncompliance of the Company with any financial
reporting requirement under the securities laws or other applicable law and if
the Committee, in its discretion, so determines, each “Specified Participant”
(as defined below) shall pay to the Company, in cash, all cash paid to or on
behalf of such Participant under the Plan for the Fiscal Year in excess of the
amount of such compensation that would have been paid to the Participant for the
Fiscal Year based on the restated financial results. Any such payment shall be
made within the time periods prescribed by the Committee. The term “Specified
Participant” means any Participant that the Committee has determined, in its
sole discretion, has committed fraud, negligence, or intentional misconduct that
was a significant contributing factor to the Company having to prepare an
accounting restatement. A Specified Participant’s failure to make any such
timely payment to the Company constitutes an independent and material breach of
the terms and conditions of the Plan, for which the Company may seek recovery of
the unpaid amount as liquidated damages, in addition to all other rights and
remedies the Company may have against the Participant. By participating in the
Plan, each Participant agrees that timely


7



--------------------------------------------------------------------------------





payment to the Company as set forth in this Section IV is (i) reasonable and
necessary, (ii) is not a penalty, and (iii) does not preclude the Company from
seeking all other remedies that may be available to the Company.
The Committee, in its discretion, shall determine whether the Company shall
effect any such recovery (i) by seeking repayment from the Specified
Participant, (ii) by reducing (subject to applicable law and the terms and
conditions of the applicable plan, program or arrangement) the amount that would
otherwise be payable to the Specified Participant under any compensatory plan,
program or arrangement maintained by the Company or any of its affiliates, (iii)
by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company’s otherwise
applicable compensation practices, or (iv) by any combination of the foregoing.
Notwithstanding any other provisions of this document, any awards made hereunder
shall be subject to recovery under any law, governmental regulation, stock
exchange listing requirement or Company policy applicable to them, including any
related deductions, recoupment and/or claw-back as may be required to be made
pursuant to such law, government regulation, stock exchange listing requirement,
or Company policy, as may be in effect from time to time, and which may operate
to create additional rights for the Company with respect to the awards and
recovery of amounts relating thereto (the “Clawback Requirement”). By accepting
Financial Performance Awards granted hereunder and under the Plan, Participants
agree and acknowledge that they are obligated to cooperate with, and provide any
and all assistance necessary to, the Company to recover or recoup any award or
amounts paid under the Plan subject to claw-back pursuant to such law,
government regulation, stock exchange listing requirement or Company policy.
Such cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover or recoup any
award or amounts paid under the Plan from a Participant’s accounts, or pending
or future compensation or awards. In the event the awards granted pursuant to
this document and the Plan become subject to such Clawback Requirement, then the
awards shall be subject to such Clawback Requirement, and the foregoing
provision of this Section IV shall no longer apply to such awards.
Notwithstanding the foregoing, the Company shall not make any additional payment
in the event that the restated financial results would have resulted in a
greater payment to any Participant.
V.
COMPENSATION COMMITTEE

All determinations with respect to any Financial Performance Award shall be made
by the Committee and shall be final, conclusive and binding on the Company, the
Participant and any and all interested parties. No payment of a Financial
Performance Award shall be made prior to the Committee certifying in writing
that the performance goals and other material terms applicable to such awards
for the Fiscal Year as set forth


8



--------------------------------------------------------------------------------





herein (including the Schedule attached hereto and/or the applicable exhibits on
file with the Committee) have been attained.
The undersigned Chairman of the Committee hereby certifies, on behalf of the
Committee, that the performance goals and other material terms applicable to the
awards for the Fiscal Year as set forth herein (including the Schedule attached
hereto) have been determined and approved at the Committee meeting on February
21, 2018.
Notwithstanding the foregoing, or anything contained in the Plan to the
contrary, this Plan is subject to L.B. Foster Company’s sole and absolute
discretion and L.B. Foster Company retains the right to modify, eliminate or
replace the Plan at any time and from time to time. The Committee will interpret
and apply this Plan at its discretion, and may increase, decrease or eliminate
any award hereunder.




By:    _/s/ William H. Rackoff___________
William H. Rackoff
Chairman, Compensation Committee




9



--------------------------------------------------------------------------------









Schedule 1.10
Participants
Title*
Operating Unit(s)
Robert P. Bauer
President and CEO
Consolidated Corporate
Steven R. Burgess
VP - Concrete Products
President - CXT
Rail segment including Precast Conc. Products
Patrick J. Guinee
VP and General Counsel
Consolidated Corporate
John F. Kasel
Sr VP - Rail Business and Construction
Rail segment including Precast Conc. Products (inc. Buildings), and Construction
Brian H. Kelly
VP - Human Resources & Administration
Consolidated Corporate
Gregory W. Lippard
VP - Rail Product Sales
Rail segment including Precast Conc. Products
James P. Maloney
Sr VP and CFO
Consolidated Corporate
Christopher T. Scanlon
Controller
Consolidated Corporate
William F. Treacy
VP – Tubular & Energy Services
Tubular and Energy

* Subject to change pursuant to Section 3.1.
Approved by Committee on this
21st day of February, 2018.
 
 /s/ William H. Rackoff _______
William H. Rackoff
Chairman, Compensation Committee





10

